CRIST, Judge.
Appeal from an order sustaining Pike County Memorial Hospital’s (hospital) motion for summary judgment based on sovereign immunity. We affirm.
Plaintiffs filed a malpractice suit against hospital for injuries sustained by plaintiff wife while a patient there. Plaintiffs’ alleged hospital’s admissions staff failed to note in plaintiff wife’s records she was taking a certain medication. As a result of this failure, it is alleged, she did not receive this medicine, which resulted in her suffering a stroke. Hospital asserted it has sovereign immunity.
Hospital is a county hospital organized and operated under § 205.160 et seq. RSMo 1978. Section 537.600-.610 RSMo 1978, reestablished sovereign immunity in Missouri as it was prior to the Supreme Court’s decision in Jones v. State Highway Commission, 557 S.W.2d 225 (Mo. banc 1977). County hospitals were covered by sovereign immunity prior to Jones. Hannon v. Pulaski County Memorial Hospital, 560 S.W.2d 615 (Mo.App.1978). Hospital’s purchase of liability insurance, that apparently would cover claims of this nature, did not waive the immunity on such claims. Bartley v. Special School District of St. Louis County, 649 S.W.2d 864, 870 (Mo. banc 1983).
Plaintiffs urge expansion of the nebulous distinction between governmental and proprietary actions from its present application to municipalities and school districts to other public entities. This contention has been rejected. McConnell v. St. Louis County, 655 S.W.2d 654, 656-57 (Mo.App. banc 1983); and see Dugan v. Kansas City, 373 S.W.2d 175, 176 (Mo.App.1963).
Judgment affirmed.
DOWD, C.J., and REINHARD, J., concur.